DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 02/15/2022.
Applicant’s cancelation of claims 2 and 6 is acknowledged and require no further examining.  Claims 1, 3-5, and 7-15 are pending and examined below.

Response to Arguments
Applicant’s cancelation of claims 2 and 6 is acknowledged and require no further examining.  Claims 1, 3-5, and 7-15 are pending in this application.

In response to the arguments to the objections toward the Claims, in view of the amendments to the Claims, Examiner withdraws the Claim objections.

In response to the arguments to the rejections under 35 U.S.C. 112(b), in view of the amendments to the Claims, Examiner withdraws the 112(b) rejections.

In response to the arguments to the rejections under 35 U.S.C. 101, in view of the amendments to the Claims, Examiner withdraws the 101 rejections.

In response to the arguments to the rejections under 35 U.S.C. 102(a)(1) with reference Brändström et al. (2015/0177098), in view of the amendments to the Claims, Examiner withdraws the 102 rejections.

Allowable Subject Matter
Claims 1, 3-5, and 7-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference Brändström et al. (2015/0177098) disclose a method comprising the steps of:
obtaining series of doublets constituting a first table;
determining a second table;
determining a third table;
analyzing the third table; and
delivering a piece of information.
The prior art reference Eshghy (5284217) disclose an apparatus configured to obtain doublets and processing said doublets, wherein the doublets undergo a linear regression operation.
The prior art reference Eshghy (4259775) disclose an apparatus configured to obtain doublets and processing said doublets, wherein the doublets compared to a linear representation and a percentage of non-linear doublets is determined.
However, Brändström et al. in view of Eshghy ‘217 and Eshghy ‘775, is not found to disclose the method steps of:
applying a discrete Fourier transform to the third table, delivering a frequency and an amplitude for each disturbance of a series of disturbances; 
selecting at least one vibratory signature, represented by a frequency and an amplitude and representative of a disturbance present in the third table; 
selecting a desired linear characteristic; 
taking a sum of said linear characteristic and a sinusoidal signal having as a frequency, the frequency of said signature and having as an amplitude, the amplitude of said signature multiplied by the torque of said screwing objective, delivering a first relationship expressing a torque as a function of an angle; 
establishing a second relationship expressing a torque as a function of an angle by eliminate decreases in torque value of said first relationship; 
subtracting, from said second relationship, of said linear characteristic to obtain a third relationship expressing a torque as a function of an angle; 
computing the dispersion and/or deviation relative to said screwing objective induced by each vibratory signature from said third relationship; and 
then for all of the selected vibratory signals, computing an overall dispersion and/or an overall deviation relative to said screwing objective induced by said selected vibratory signatures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396. The examiner can normally be reached Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        April 29, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731